DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Terminal Disclaimer
The terminal disclaimer filed by the applicants on 12/3/2020 have been received and approved.
Thereby, the previous double patenting rejection of claims 1-3, 5, and 6 are now withdrawn.
Information Disclosure Statement
The IDS filed on 12/3/2020 have been received and reviewed.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As previously stated in the Office Action on 10/27/2020:
The prior art of record fails to specifically teach of the plasticizing device of claims 1 and 6 with the first and second groove part and communication holes, particularly in regards to the arrangement of the rotating unit “having an end surface perpendicular to the rotation axis, a barrel having a bottom surface facing the end surface of the rotating unit”, and “a material supply unit supplying the material between the rotating unit and the barrel, wherein at the bottom surface of the barrel, a first communication hole through which the molten material flows out, a first groove part coupled to the first 
The prior art of record such as Canon (JP 2010-241016 from IDS), Shinko (JP 2010-052264 from IDS), and Mitsubishi (JP-2014-237300), does not teach of this additional feature particularly in relation with the defined end surface in relation to the rotating unit and of the barrel, and further lack the feature of the bottom surface of the barrel of the two communication holes and of the associated groove parts.
Further, the Kirjavainen (US 6187237) reference teaches of an extruder with two materials with two spiral screws for the associated portions, however, Kirjaveinen lacks the two communication holes for the bottom surface of the barrel, particularly in arrangement with the claimed end surface and barrel structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744